328 B.R. 590 (2005)
In re Corey D. MERCIER, d/b/a Magnum Investment Group d/b/a Magnum Instant Gallery d/b/a Mercier Investment Group, Debtor.
No. 9:03-bk-15259-ALP.
United States Bankruptcy Court, M.D. Florida, Fort Myers Division.
July 13, 2005.
Jeffrey W. Leasure, PA, Fort Myers, FL, for Debtor.
*591 ORDER ON DEBTOR, COREY D. MERCIER d/b/a MAGNUM INVESTMENT GROUP d/b/a MAGNUM INSTANT GALLERY d/b/a MERCIER INVESTMENT GROUP'S MOTION FOR § 362(h) SANCTIONS FOR WILLFUL VIOLATION OF THE AUTOMATIC STAY AGAINST ANNEELENA FOSTER

(Doc. No. 182)
ALEXANDER L. PASKAY, Bankruptcy Judge.
THIS CAUSE came on for hearing with notice to all parties of interest upon a Motion for Sanctions pursuant to Section 362(h) of the Code against Anneelena Foster (Ms. Foster) for willful violation of the automatic stay. The Motion filed by the Debtor is based on the contention that the emails sent by Ms. Foster to the Debtor, attached as Exhibits A-E of the Motion, was a willful violation of the automatic stay.
The Court heard argument of counsel, considered the exhibits attached to the Motion and determined that while it is satisfied that these vitriolic salvos by Ms. Foster were highly improper, none of them contain any intimation that it was sent for the purpose of coercing or attempting to coerce the Debtor into the payment of a debt allegedly owed by the Debtor to Ms. Foster. There is no doubt that the emails sent by Ms. Foster were harassments, however, this Court is satisfied that they were not clearly a violation of the automatic stay.
Notwithstanding the foregoing, this Court is satisfied that the communications were improper and Ms. Foster should no longer send any additional emails to the Debtor. Furthermore, whatever communication Ms. Foster desires with the Debtor shall be made through the Debtor's attorney, Mr. Jeffrey W. Leasure, who is counsel of record for the Debtor.
ORDERED, ADJUDGED AND DECREED that Debtor, Corey D. Mercier d/b/a Magnum Investment Group d/b/a Magnum Instant Gallery d/b/a Mercier Investment Group's Motion for § 362(h) Sanctions for Willful Violation of the Automatic Stay against Anneelena Foster (Doc. No. 182) be, and the same is hereby, denied.